Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to pertaining to claims 1 and 5.  The Examiner withdraws the 112b rejections.
	The Examiner acknowledges the amendments pertaining to claim 1.  The Examiner withdraws the 103 rejection of Ostheimer in view of Aharonov.  
	The Examiner maintains the 102 rejection of Aharonov.  All amendments and arguments are fully addressed below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2021 is being considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aharonov (US 2010/0307531).
Regarding claim 1, (Currently amended) Aharonov discloses an apparatus for cleaning an object, comprising:
a cleaning device (items 29 and 72)
a housing (Item 10) that accommodates the cleaning device  and has an open side (best shown in Figure 8, Item 10 is described as “a two-winged shell 10 with a support bottom 12 thereby enclosing all or most of the bicycle 100, with only the seat 118 and handle bars 116 protruding therefrom”; at least the top is open and the front and rear are open) on which the 
a guide trough (Item 250) which guides the object to be cleaned through the apparatus,
wherein the object is a two wheel vehicle or bicycle (Item 100),
wherein the cleaning device is provided with a control device (item 400, “payment station”) for controlling the cleaning device
wherein the cleaning device comprises two brush cleaning rollers (Items 72) which can be rotated by an electric motor (Paragraph [0047 and 0064]).
wherein the control device is arranged so as to rotate the cleaning rollers in opposite directions of rotation in a first operating mode (Figure 5 shows how the brushes rotate in opposite directions), and 
wherein the guide trough is configured to bear the object during cleaning (Paragraph [0068] describes how the rollers can be fixed to the track and Paragraph [0076] is moved in and out of Item 10.  The definition of “bear” is: carry the weight of; support).  
Regarding claim 4, (Previously Presented) Aharonov discloses the apparatus according to claim 1 wherein the area of the housing accommodating the cleaning device along the edge of its open side in the direction towards the object comprises blinds or brushes for collecting cleaning medium (Paragraph [0056]; Item 36).
Regarding claim 5, (Currently amended) Aharonov discloses the apparatus according to claim 1 (discussed above), wherein in the first operation mode, a first of the cleaning rollers rotates counter-clockwise seen from above and a second of the cleaning rollers rotates clockwise seen from above (Figures shows how the brushes rotate into opposite directions).
Regarding claim 10, (Previously Presented) Aharonov discloses the apparatus according to claim 3 wherein a circuit comprising a container (item 38) and filter (item 66) is formed within the device, which circulates the cleaning medium, in particular water (Paragraph [0077]).
Regarding claim 11, (Previously Presented) Aharonov discloses the apparatus according to claim 1, wherein a prewashing area is arranged at a distance from the open side (Item 250 can extend outside of the open area where the bike is loaded; Paragraph [0076]).
Regarding claim 12, (Previously Presented) Aharonov discloses the apparatus according to claim 1, wherein the guide trough is formed by rollers (item 22a and 20a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aharonov (US 2010/0307531).
Regarding claim 3, (Previously Presented) Aharonov discloses the apparatus according to claim 1, wherein the cleaning device has a nozzle (Item 29) cleaning head for dispensing cleaning medium in an intermediate area between the two rotatable cleaning rollers on the open side (Paragraph [0071] discusses how there are two sets of vertically oriented brushes on each side of the bicycle, and how the brushes also have a nozzle associated for cleaning the bicycle.  In this embodiment, Aharonov fails to explicitly disclose that the nozzle cleaning head rotates.  
In a different embodiment, Aharonov discloses that the cleaning head rotates (Figure 9 items 29 are mounted on Items 28 which move back and forth and rotate).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first embodiment with the rotating/movable nozzle as taught in the second embodiment.  Doing so would allow the whole bicycle to be cleaned thoroughly with minimal number of cleaning nozzles.
Regarding claim 14, (Previously Presented) Aharonov discloses the apparatus according to claim 1.  Aharonov fails to explicitly disclose wherein the housing and the cleaning device are detachably connected to one another.  (The assembly of Aharonov is made up of pumps, rollers, brushes, motors to drive brushes, and an assembly.  One of ordinary skill in the art would recognize these different components would need to be connected to each other somehow).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to attach the various components of Aharanov with known fastening techniques such as bolts and screws.  The known fastening techniques would allow the assembly to be put together with predictable results.  Further the known fastening techniques would allow somebody to replace a pump, reservoir, brush or any other component with little issues. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aharonov (US 2010/0307531) in view of Oldham (US 3,448,473).
Regarding claim 6, (Previously Presented) Aharonov discloses the apparatus according to claim 5.  Aharanov fails to explicitly disclose wherein the control device is arranged so as to rotate the cleaning rollers in a second operating mode alternately for a period in the seconds range, first of the cleaning rollers rotates in the clockwise direction and a second of the cleaning rollers rotates in counter-clockwise, respectively.
Oldham teaches wherein the control device is arranged so as to rotate the cleaning rollers in a second operating mode alternately for a period in the seconds range, first of the cleaning rollers rotates in the clockwise direction and a second of the cleaning rollers rotates in counter-clockwise, respectively (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the operation of Aharanov with the changing from the first operation direction to the second operation direction based on a motor load (i.e. pressing an object against the rollers) as taught by Oldham.  
Regarding claim 7, (Previously Presented) Aharonov in view of Oldham discloses the apparatus according to claim 6, wherein the control device is arranged so as to change from the first operating mode to the second operating mode when the electromotive power requirement increases by pressing the object to be cleaned against the cleaning rollers (Oldham Abstract).
Regarding claim 8, (Previously Presented) Aharonov in view of Oldham discloses the apparatus according to claim 7, wherein the control device is arranged so as to change from the second operating mode to the first operating mode when the electromotive power requirement decreases by removing the object to be cleaned against the cleaning rollers (Oldham Column 3 Lines 66-Column 4 Line 43). 
Regarding claim 9, (Previously Presented) Aharonov discloses the apparatus according to claim 5.  Aharanov fails to explicitly disclose wherein the control device is arranged so as to switch off the cleaning rollers and/or the apparatus in such a way that they can be switched on again, if a limit value for a pressure against the cleaning rollers is exceeded.
Oldham teaches wherein the control device is arranged so as to switch off the cleaning rollers and/or the apparatus in such a way that they can be switched on again, if a limit value for a pressure against the cleaning rollers is exceeded (Column 2 Lines 8-13; cleaning rollers would stop between directional rotations). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed Invention to modify the operation of Aharonov to stop or change operation when a pressure against the cleaning rollers is exceeded as taught by Oldham. Changing the direction of rotation of the cleaning brushes would allow the object to be effectively cleaned while preventing damage to the object (Oldham Column 1 Lines 46-68; Column 3 Lines 63-68).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Aharonov (US 2010/0307531) in view of Cruz (US 2016/0174807).
Regarding claim 13, (Previously Presented) Aharonov discloses the apparatus according to claim 1.  Aharanov fails to explicitly disclose wherein a solar panel is arranged on the housing.
Cruz teaches a cleaning device wherein a solar panel is arranged on the housing (Paragraph [0013]}. it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the solar panels as taught by Cruz to the housing of Aharonov, Doing so would allow the apparatus to operate freely from the power of the sun.  
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aharonov (US 2010/0307531) in view of Ostheimer (EP733528B1) in view of Peranio (WOI989000977A1).
Regarding claim 15, (Previously Presented)  Aharonov discloses the apparatus according to claim 1, wherein a pump pumps cleaning medium through the filter material into at least one filter cartridge (Item 60; Paragraphs [0061 and 77] ). Aharonov fails to disclose wherein a filter area is arranged in the housing.  Aharanov simply teaches that these components are a part of the overall assembly.  
Ostheimer teaches the pump and filter being arranged in the housing (Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Aharonov to include the various supporting components as taught by Ostheimer.  Doing so would allow the components to be centrally located and protected from the elements. 
Aharonov in view of Ostheimer fails to explicitly disclose any details about the filter bodies including, wherein the filter area comprises at least one filter mat, and loose filter material arranged above it.
.
Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that the track of Aharonov is not configured to bear the bicycle during cleaning.  The Examiner respectfully disagrees.  As discussed above, in Paragraphs [0068] describes how the rollers can be fixed to the track and Paragraph [0076] is moved in and out of Item 10.  Since the definition of “bear” is: carry the weight of; support, and the bike is moved in and out of the housing for cleaning, the limitations of claim is met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723            

/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723